In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-21-00069-CV
                 ___________________________

IN THE INTEREST OF A.Y., D.Y., R.Y., S.Y., S.Y., AND Z.Y., MINOR
                         CHILDREN



              On Appeal from the 325th District Court
                      Tarrant County, Texas
                  Trial Court No. 325-675205-20


                Before Kerr, Birdwell, and Bassel, JJ.
               Memorandum Opinion by Justice Kerr
                            MEMORANDUM OPINION

       Appellant M.Y. (Father), proceeding pro se, attempts to appeal from an “Order

Denying Motion to Recuse” signed by the presiding judge of the Eighth

Administrative Judicial Region. We notified Father of our concern that we lack

jurisdiction over this appeal because the “Order Denying Motion to Recuse” is not a

final judgment or an appealable interlocutory order. We informed Father that unless

he or any party desiring to continue the appeal filed a response within ten days

showing grounds for continuing the appeal, we would dismiss it. See Tex. R. App. P.

42.3(a), 44.3. Ten days have passed, and we have received no response.

       “An order denying a motion to recuse may be reviewed only . . . on appeal

from the final judgment.” Tex. R. Civ. P. 18a(j)(1)(A). The trial-court clerk has

confirmed that there is no final judgment in this case. Accordingly, we dismiss the

appeal. See Tex. R. App. P. 42.3(a), 43.2(f); Tex. R. Civ. P. 18a(j)(1)(A); Thayer v. Thayer,

Nos. 02-14-00025-CV, 02-14-00026-CV, 2014 WL 982433, at *1 (Tex. App.—Fort

Worth Mar. 13, 2014, no pet.) (per curiam) (mem. op.) (explaining that an order

denying a recusal motion is not an appealable interlocutory order and may be

reviewed only “on appeal from the final judgment” (quoting Tex. R. Civ. P.

18a(j)(1)(A))).




                                             2
                             /s/ Elizabeth Kerr
                             Elizabeth Kerr
                             Justice

Delivered: May 6, 2021




                         3